        Case 2:19-cr-00365-MHT-JTA Document 92 Filed 06/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       CASE NO. 2:19cr365-MHT
                                                )               (WO)
RONTRAVIOUS DONAIL GASTON                       )

                               FINAL ORDER OF FORFEITURE

        Before the court is the government’s motion for a final order of forfeiture filed on May 25,

2021.

        On December 17, 2020, this court entered a preliminary order of forfeiture (Doc. 48)

ordering defendant Rontravious Donail Gaston to forfeit his interest in a $16,342.72 forfeiture

money judgment; a Taurus, model PT111G2, 9mm pistol bearing serial number TKR48873; and

miscellaneous ammunition.

        Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimants to the Taurus, model PT111G2, 9mm pistol, bearing serial

number TKR48873 and miscellaneous ammunition are the defendant and Kristopher Dominic Pelt.

The government gave notice to defendant Rontravious Donail Gaston in the indictment (Doc. 1)

that it would seek the forfeiture of all property used or intended to be used in any manner or part

to commit and to facilitate the commission of the offenses in violation of 18 U.S.C. §§ 922(g)(1).

        On December 21, 2020, notice of this forfeiture (Doc. 49) was served on Kristopher

Dominic Pelt.. No petition of interest was filed within the required 35-day period. Therefore, any

third-party interests are barred by failure of those parties to file a timely petition.
       Case 2:19-cr-00365-MHT-JTA Document 92 Filed 06/02/21 Page 2 of 2




      The court finds that the defendant has an interest in the Taurus, model PT111G2, 9mm pistol,

bearing serial number TKR48873 and miscellaneous ammunition pursuant to 18 U.S.C.

§ 924(d)(1) by 28 U.S.C. § 2461(c), and that the government has established the requisite nexus

between the property and such offenses in violation of 18 U.S.C. § 922(g)(1).

       The court also finds that defendant Rontravious Donail Gaston obtained at least $16,342.72

in proceeds from the violations of 18 U.S.C. § 1951(a) to which he pled guilty.

       Accordingly, it is hereby ORDERED that the government’s motion for a final order of

forfeiture (Doc. 88) is granted as follows:

        1.     The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Taurus, model PT111G2, 9mm pistol bearing

serial number TKR48873; and miscellaneous ammunition.

        2.     It is further ORDERED that, pursuant to 18 U.S.C. § 981(a)(1)(C) and Rule

32.2(b)(2) of the Federal Rules of Criminal Procedure, defendant Rontravious Donail Gaston shall

be held liable for a forfeiture money judgment in the amount of $16,342.72.

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 2nd day of June, 2021.



                                                      /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
